                               Case 15-22440            Doc 100        Filed 11/10/18           Page 1 of 3
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 15-22440-TJC
Clifford Leon Russell, Jr.                                                                                 Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-0                  User: nguerra                      Page 1 of 1                          Date Rcvd: Nov 08, 2018
                                      Form ID: pdfdbtr                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 10, 2018.
db             +Clifford Leon Russell, Jr.,   5604 35th Place,   Hyattsville, MD 20782-3803

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 10, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 8, 2018 at the address(es) listed below:
              Brett Weiss    brett@bankruptcylawmaryland.com, brettecf@gmail.com,jackie@brettweiss.com,
               r51781@notify.bestcase.com
              Candy L. Thompson    cthompson@candythompsonlaw.com, legal@candythompsonlaw.com,
               candy.thompsonecf@gmail.com,thompsoncr77659@notify.bestcase.com
              M. Evan Meyers    bdept@mrrlaw.net
              Richard Rogers     rrogers@cgd-law.com, bankruptcyecf@cgd-law.com,estamas@cgd-law.com,
               bbush@cgd-law.com
              Timothy P. Branigan    cmecf@chapter13maryland.com
              William R. Feldman    wrflaw@aol.com, acurtis@wfeldmanlaw.com
                                                                                            TOTAL: 6
Entered: November 8th, 2018
                              Case 15-22440   Doc 100    Filed 11/10/18     Page 2 of 3
Signed: November 7th, 2018

SO ORDERED




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                              (Greenbelt Division)

        In re:                                             :
                                                           :
        CLIFFORD L. RUSSELL, JR.,                          :   Case No. 15-2-2440-WIL
                                                           :   Chapter 13
                                         Debtor(s).        :
                                                           :

                                     ORDER DISMISSING CASE AND
                           NOTICE THAT AUTOMATIC STAY IS TERMINATED
                    ________________________________________________________________

                Upon the motion to dismiss filed by the Trustee, and it appearing that cause exists for this
        case to be dismissed pursuant to 11 U.S.C. Section 1307(c) because of a material default by the
        debtor with respect to a term of the debtor’s plan and dismissal is in the best interests of the
        creditors and the estate, it is, by the United States Bankruptcy Court for the District of Maryland,

                   ORDERED, that the above-referenced Chapter 13 case is dismissed; and it is further

                ORDERED, that to the extent the Trustee holds funds that would otherwise be returned to
        the Debtor(s), the Trustee shall first deduct and remit to the Clerk the amount of $0.00 for unpaid
        filing and administrative fees, and

               ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11
        U.S.C. Section 362(a) is terminated.




                                                        -1-
            Case 15-22440   Doc 100   Filed 11/10/18   Page 3 of 3



cc:   All Creditors
      Debtor(s)
      Debtor(s)’ Counsel
      Chapter 13 Trustee
                               END OF ORDER




                                      -2-
